704 N.W.2d 464 (2005)
474 Mich. 879
Andre WILSON, personal representative of the Estate of Juanita Wilson, deceased; Renita Stultz McCollough, personal representative of the Estate of Harold McCollough, deceased; Jacqueline Winston, personal representative of the Estate of Nelson Evans, deceased; Myra Wolls Rollins, personal representative of the Estate of Alma Hollie, deceased; Ladonna Cokor, individually and on behalf of all persons similarly situated, Plaintiffs-Appellees,
v.
SINAI GRACE HOSPITAL and Detroit Medical Center, Defendants-Appellants.
Docket No. 126705. COA No. 243425.
Supreme Court of Michigan.
October 6, 2005.
By order of May 5, 2005, the application for leave to appeal was held in abeyance pending the decision in Fisher v. W A Foote Memorial Hospital (Docket No. 126333). On order of the Court, the order denying the application for leave to appeal in Fisher having been issued on July 29, 2005, 703 N.W.2d 434, 473 Mich. 888 (2005), the application is again considered. Pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the April 29, 2004 judgment of the Court of Appeals, and we REMAND this case to the Wayne Circuit Court for dismissal of the complaint. The case is moot, given its specific facts, and the issue is not likely to recur yet evade judicial review, in light of the Medical Records Access Act, M.C.L. § 333.26261 et seq.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.